IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT
                                                                        M.D. Appeal Dkt.
                                                                        103 MAP 2016

SCOTT R. BLAKE,                              : No. 208 MAL 2016
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
STATE CIVIL SERVICE COMMISSION,              :
                                             :
                   Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:


      a.     Whether the Commonwealth Court erred in its analysis under this
             Court’s decisions and accepted judicial practices relating to
             statutory construction when it construed the intent of the General
             Assembly by using terms from federal legislation despite express
             language in the Pennsylvania statute that the Pennsylvania statute
             is the exclusive law to be applied when granting veterans’
             preference, when Commonwealth Court construed a term not
             applicable to the case before it and analyzed legislative intent
             utilizing the wrong date that the term was added to the
             Pennsylvania legislation, and when Commonwealth Court quoted
             the language of the federal statute incorrectly and then used that
             erroneous language to determine legislative intent?

      b.     Whether the Commonwealth Court erred when it determined that
             prior Pennsylvania Supreme Court cases requiring a reasonable
             relation between military training and service, which is the basis for
             awarding veterans’ preference, and the preference awarded to
             soldiers in selection for employment in public positions in the
             Commonwealth, are limited to facial challenges to veterans’
             preference and do not apply to as-applied challenges to veterans’
             preference?